Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 1 of 11 Page ID #:1



 1   James G. Snell, Bar No. 173070                 Donald J. Kula, Bar No. 144342
     JSnell@perkinscoie.com                         DKula@perkinscoie.com
 2   Brendan S. Sasso, Bar No. 332134               PERKINS COIE LLP
     BSasso@perkinscoie.com                         1888 Century Park East, Suite 1700
 3   PERKINS COIE LLP                               Los Angeles, CA 90067-1721
     3150 Porter Drive                              Tel: 310.788.9900
 4   Palo Alto, CA 94304-1212                       Fax: 310.788.3399
     Tel: 650.838.4300
 5   Fax: 650.838.4350
 6   Nicola C. Menaldo, WA Bar No. 44459
     (pro hac vice application forthcoming)
 7   NMenaldo@perkinscoie.com
     PERKINS COIE LLP
 8   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
 9   Tel: 206.359.8000
     Fax: 206.359.9000
10
     Attorneys for Defendant
11   LegalZoom.com, Inc.
12
                        UNITED STATES DISTRICT COURT
13
                       CENTRAL DISTRICT OF CALIFORNIA
14
                                    WESTERN DIVISION
15
16
     ALBERT ALHADEFF, on behalf of              Case No.
17   himself and all others similarly
     situated,                                  NOTICE OF FILING OF
18                                              REMOVAL AND REMOVAL TO
                       Plaintiff,               FEDERAL COURT
19
           v.                                   [Removed from the Superior Court of
20                                              the State of California for the County of
     LEGALZOOM.COM, INC.,                       Los Angeles, Case No. 21STCV02361]
21
                       Defendant.               Complaint Filed: January 20, 2021
22
23
24
25
26
27
28
                                              -1-
                               NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 2 of 11 Page ID #:2



 1         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2
           PLEASE TAKE NOTICE that Defendant LegalZoom.com, Inc.
 3
 4   (“LegalZoom”) hereby removes this civil action from the Superior Court of the

 5   State of California, County of Los Angeles, to the United States District Court for
 6
     the Central District of California under 28 U.S.C. §§ 1332(d) and 1453.
 7
 8   LegalZoom.com hereby provides a “short and plain statement of the grounds for
 9   removal” pursuant to 28 U.S.C. §1446(a).
10
                                       BACKGROUND
11
12         1.     On January 20, 2021, Plaintiff Albert Alhadeff commenced a civil
13   action entitled Albert Alhadeff, individually and on behalf of all others similarly
14
     situated v. LegalZoom.com, Inc., Case No. 21STCV02361, in the Superior Court of
15
16   the State of California, County of Los Angeles. A true and correct copy of the
17   complaint (“Complaint”) is attached as Exhibit A.
18
           2.     The Complaint alleges that LegalZoom uses tracking, recording,
19
20   and/or “session replay” software to intercept electronic communications on its
21   website. Compl. ¶ 1.
22
           3.     The Complaint asserts a claim for violations of the Florida Security of
23
24   Communications Act, Fla. Stat. Ann. § 934.01, et seq. (“FSCA”). Id. ¶¶ 29-40.
25         4.     Plaintiff purports to bring the claim on behalf of himself and a
26
     proposed class, defined as “[a]ll persons residing within the State of Florida who
27
28   visited Defendant’s website and whose electronic communications were intercepted
                                               -2-
                               NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 3 of 11 Page ID #:3



 1   by Defendant or on Defendant’s behalf without the prior consent of the person.” Id.
 2
     ¶ 19. Plaintiff seeks actual, liquidated, and/or punitive statutory damages;
 3
 4   declaratory relief; injunctive relief; and reasonable attorney’s fees and costs. Id. at

 5   p. 8.
 6
             5.   On February 9, 2021, Plaintiff effected service of process of the
 7
 8   summons and complaint on LegalZoom. See Exhibit A. No other “process,
 9   pleadings, [or] orders” have been served on LegalZoom. See 28 U.S.C. § 1446(a).
10
       REMOVAL IS PROPER UNDER THE CLASS ACTION FAIRNESS ACT
11
12           6.   This action is removable under 28 U.S.C. § 1441(a) because this Court
13   would have had original jurisdiction under the Class Action Fairness Act of 2005
14
     (“CAFA”) if Plaintiff had initially filed this action in federal court. See 28 U.S.C. §
15
16   1332(d); see also 28 U.S.C. § 1453(b) (setting procedure for removing class
17   actions). CAFA gives federal courts original jurisdiction over putative class actions
18
     in which: (1) the aggregate number of members in the proposed class consists of at
19
20   least 100 members; (2) the parties are minimally diverse, meaning “any member of
21   a class of plaintiffs is a citizen of a State different from any defendant;” and (3) the
22
     aggregated amount in controversy “exceeds the sum or value of $5,000,000,
23
24   exclusive of interests and costs.” 28 U.S.C. § 1332(d)(2), (d)(5)(B).
25           7.   Based on the allegations as pled in the Complaint, which must be taken
26
     as true for purposes of removal, and for the reasons set forth below, all
27
28   requirements of CAFA are satisfied.
                                                -3-
                               NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 4 of 11 Page ID #:4



 1                  The Proposed Class Consists of at Least 100 Members
 2
           8.      CAFA defines “class action” as “any civil action filed under rule 23 of
 3
 4   the Federal Rules of Civil Procedure or similar State statute or rule of judicial

 5   procedure authorizing an action to be brought by 1 or more representative persons
 6
     as a class action.” 28 U.S.C. § 1332(d)(1)(B). The Complaint includes “class action
 7
 8   allegations,” Compl. ¶ 19-28, and Plaintiff brings it on behalf “of himself and all
 9   others similarly situated,” id. at p. 1. It is thus a putative class action for purposes of
10
     CAFA.
11
12         9.      The proposed class is 100 or more. See Compl. ¶ 21 (stating that the
13   class “is believed to be no less than 100 individuals”).
14
                                    Minimal Diversity Exists
15
16         10.     Diversity under CAFA exists if “any member of a class of plaintiffs is
17   a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). A
18
     corporation is deemed to be a citizen of every state “by which it has been
19
20   incorporated and . . . where it has its principal place of business.” 28 U.S.C. §
21   1332(c)(1).
22
           11.     Plaintiff alleges he is a citizen of Florida. Compl. ¶ 5. The putative
23
24   class in this case is limited to persons residing in Florida. Id. ¶ 19.
25
26
27
28
                                                 -4-
                                NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 5 of 11 Page ID #:5



 1         12.    LegalZoom is a Delaware corporation with its principal place of
 2
     business in Glendale, California. See Exhibit B, Declaration of David Samms ¶ 2.
 3
 4   LegalZoom is thus a citizen of California and Delaware.1

 5         13.    Accordingly, because all proposed class members are citizens of
 6
     Florida, and LegalZoom, which is the only named defendant, is not a citizen of
 7
 8   Florida, CAFA’s minimal diversity requirement is satisfied. See also, 28 U.S.C. §
 9   1453(b) (providing that, under CAFA, a putative class action may be removed to a
10
     district court “without regard to whether any defendant is a citizen of the State in
11
12   which the action is brought”).
13                    The Amount in Controversy Exceeds $5,000,000.
14
           14.    To remove a case from state court, the defendant must plead only “a
15
16   short and plain statement of the grounds for removal” setting forth “a plausible
17   allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart
18
     Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014); Fritsch v.
19
20   Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 788 (9th Cir. 2018). This
21   standard is satisfied when it is “facially apparent” from the complaint that the
22
     claims likely exceed $5,000,000. Dart Cherokee Basin Operating Co., LLC, 574
23
24   U.S. at 89. Moreover, “[t]he amount in controversy is simply an estimate of the
25
26
           1
             The complaint incorrectly asserts that LegalZoom is a California
27   corporation. See Compl. ¶ 6. Because all putative class members are residents of
     Florida, CAFA’s minimal diversity requirement would be satisfied even if this were
28   true.
                                               -5-
                               NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 6 of 11 Page ID #:6



 1   total amount in dispute, not a prospective assessment of defendant’s liability.”
 2
     Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010). It includes
 3
 4   claims for monetary damages, restitution, penalties, attorneys’ fees if recoverable

 5   by statute or contract, and punitive damages. Guglielmino v. McKee Foods Corp.,
 6
     506 F.3d 696, 700 (9th Cir. 2007).
 7
 8         15.    Here, Plaintiff’s Complaint plausibly alleges an amount in controversy
 9   in excess of $5,000,000, exclusive of interest and costs.
10
           16.    The FSCA provides for “liquidated damages computed at the rate of
11
12   $100 a day for each day of violation or $1,000, whichever is higher[.]” Fla Stat.
13   Ann.§ 934.l0(b). Plaintiff also seeks “reasonable attorney’s fees and other litigation
14
     costs reasonably incurred” pursuant to Fla Stat. Ann. § 934.l0(d). Compl. ¶ 39. And
15
16   the Complaint seeks to certify a class of “[a]ll persons residing within the State of
17   Florida who visited Defendant’s website and whose electronic communications
18
     were intercepted by Defendant or on Defendant’s behalf without the prior consent
19
20   of the person.” Compl. ¶ 19.
21         17.     Since January 2019, more than 5,000 unique individuals from Florida
22
     visited the legalzoom.com website. See Exhibit B, Declaration of David Samms ¶ 3.
23
24   See also Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (“The
25   parties [in a removal to federal court] may submit evidence outside the complaint,
26
     including affidavits or declarations, or other summary-judgment-type evidence
27
28   relevant to the amount in controversy at the time of removal.”) (citations omitted).
                                               -6-
                               NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 7 of 11 Page ID #:7



 1   Because each of those individuals, according to Plaintiff’s allegations, could claim
 2
     at least $1,000 per violation, the complaint plausibly alleges damages exceeding
 3
 4   $5,000,000. The complaint thus satisfies the amount in controversy requirement.

 5   See Fritsch, 899 F.3d at 788 (“The notice of removal need include only a plausible
 6
     allegation that the amount in controversy exceeds the jurisdictional threshold[.]”)
 7
 8   (citations omitted).
 9         18.    By the statements contained in this Notice of Removal, LegalZoom
10
     does not concede that Plaintiff is entitled to any damages or other relief.
11
12                          None of CAFA’s Exceptions Bar Removal
13         19.    This action does not fall within the exclusions to removal jurisdiction
14
     described in 28 U.S.C. §§ 1332(d)(4), (d)(9), or 28 U.S.C. § 1453(d).
15
16         20.    Section 1332(d)(4) provides that a district court shall not exercise
17   CAFA jurisdiction over a class action in which, among other things: “greater than
18
     two-thirds of the members of all proposed plaintiff classes in the aggregate are
19
20   citizens of the State in which the action was originally filed” and “at least 1
21   defendant is a defendant . . . who is a citizen of the State in which the action was
22
     originally filed.” 28 U.S.C. § 1332(d)(4)(A); see also 28 U.S.C. § 1332(d)(4)(B)
23
24   (similarly excluding cases where “two thirds or more of” the class members and
25   “the primary defendants, are citizens of the State in which the action was originally
26
     filed”). This exception does not apply here because all the proposed class members
27
28   are citizens of Florida, not California.
                                                -7-
                                NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 8 of 11 Page ID #:8



 1         21.    Sections 1332(d)(9) and 1453(d) exempt certain securities and
 2
     corporate governance cases from CAFA’s broad jurisdictional grant. See 28 U.S.C.
 3
 4   §§ 1332(d)(9), 1453(d) (limiting § 1332(d)(2) to cases arising under several

 5   sections of the Securities Act of 1933, several sections of the Securities Exchange
 6
     Act of 1934, and certain state corporate governance laws). Those provisions do not
 7
 8   bar jurisdiction here because Plaintiff’s claim does not arise under the Securities
 9   Act of 1933 or the Securities Exchange Act of 1934, nor does it involve state-
10
     centric corporate governance issues.
11
12                            PROCEDURAL STATEMENT
13                           All Defendants Consent to Removal
14
           22.    Only LegalZoom has been named as a Defendant and served as of the
15
16   filing of this Notice of Removal.
17                                       This Filing Is Timely
18
           23.    Plaintiff served LegalZoom on February 9, 2021. This Notice of
19
20   Removal is therefore timely under 28 U.S.C. § 1446(b) because LegalZoom filed it
21   within 30 days after LegalZoom was served. See Murphy Bros., Inc. v. Michetti
22
     Pipe Stringing, Inc., 526 U.S. 344, 47-48 (1999) (30-day removal period is not
23
24   triggered until formal service); Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir.
25   2011).
26
27
28
                                               -8-
                               NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 9 of 11 Page ID #:9



 1                                     Venue of Removed Action
 2
            24.     Venue properly lies in the United States District Court for the Central
 3
 4   District of California, pursuant to 28 U.S.C. §§ 84(a) and 1441(a), because this

 5   “district and division embrac[e]” Los Angeles County, where the Complaint was
 6
     initially filed.
 7
 8                               Notice to the State Court and Plaintiff
 9          25.     Pursuant to 28 U.S.C. § 1446(d), LegalZoom is filing a copy of this
10
     Notice of Removal with the Superior Court of the State of California, County of
11
12   Los Angeles, where this case was originally filed, and providing written notice of
13   this removal to Plaintiff by serving Plaintiff’s counsel with a Notice of Removal.
14
                                      Pleadings in the State Court
15
16          26.     In accordance with 28 U.S.C. § 1446(a), copies of all processes,
17   pleadings, minutes, and orders served upon LegalZoom in this action are attached
18
     as Exhibit A. A true and correct copy of the Los Angeles Superior Court docket for
19
20   this action is attached as Exhibit C.
21                              NON-WAIVER OF DEFENSES
22
            27.     LegalZoom expressly reserves all its defenses. By removing the action
23
24   to this Court, LegalZoom does not waive any rights or defenses available under
25   federal or state law. Nothing in this Notice of Removal should be taken as an
26
     admission that Plaintiff’s allegations are sufficient to state a claim or have any
27
28   substantive merit. In addition, LegalZoom does not concede that Plaintiff states any
                                                -9-
                                NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 10 of 11 Page ID #:10



  1   claim upon which relief can be granted, or that Plaintiff or the putative class are
  2
      entitled to any relief of any kind or nature. See Lewis, 627 F.3d at 400 (“The
  3
  4   amount in controversy is simply an estimate of the total amount in dispute, not a

  5   prospective assessment of defendant's liability.”); LaCross v. Knight Transp. Inc.,
  6
      775 F.3d 1200, 1203 (9th Cir. 2015) (plaintiffs should not “conflat[e] the amount in
  7
  8   controversy with the amount of damages actually recoverable.”). If any questions
  9   arise as to the propriety of the removal of this action, LegalZoom respectfully
 10
      requests the opportunity to submit additional papers and to present oral argument.
 11
 12         WHEREFORE, LegalZoom.com hereby removes the above-entitled case to
 13   this Court.
 14
 15
      DATED: March 10, 2021                       PERKINS COIE LLP
 16
 17                                               By: /s/ James G. Snell
                                                     James G. Snell, Bar No. 173070
 18                                                  JSnell@perkinscoie.com
 19                                               Attorney for Defendant
                                                  LegalZoom.com, Inc.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -10-
                                NOTICE OF FILING OF REMOVAL AND REMOVAL TO FEDERAL COURT
Case 2:21-cv-02183-PSG-PD Document 1 Filed 03/10/21 Page 11 of 11 Page ID #:11



  1                PROOF OF SERVICE BY OVERNIGHT DELIVERY
  2         I am a citizen of the United States and employed in Santa Clara County,
  3   California. I am over the age of eighteen years and not a party to the within-entitled
  4   action. My business address is 3150 Porter Drive, Palo Alto, California 94304-
  5   1212. On March 10, 2021, I deposited with Federal Express, a true and correct
  6   copy of the within documents:
  7                NOTICE OF FILING OF REMOVAL AND
                   REMOVAL TO FEDERAL COURT
  8
      in a sealed envelope, addressed as follows:
  9
 10          Scott Edelsberg, Esq.               Manuel Hiraldo, Esq.
             (scott@edelsberglaw.com)            (MHiraldo@Hiraldolaw.com)
 11          Edelsberg Law, PA                   Hiraldo P.A.
 12          925 Century Park E #1700            401 E. Las Olas Blvd., Suite 1400
             Los Angeles, CA 90067               Fort Lauderdale, FL 33301
 13
 14
            Following ordinary business practices, the envelope was sealed and placed
 15
      for collection by Federal Express on this date, and would, in the ordinary course of
 16
      business, be retrieved by Federal Express for overnight delivery on this date.
 17
            I declare that I am employed in the office of a member of the bar of this court
 18
      at whose direction the service was made.
 19
            Executed on March 10, 2021, at Sunnyvale, California.
 20
 21
 22
                                                            Ruth St. Amant
 23
 24
 25
 26
 27
 28
                                                           NOTICE OF FILING OF REMOVAL AND
                                                                       REMOVAL TO FEDERAL
                                                                          COURT 21STCV02361
